By
Beatty, C. J.
The verdict in this case seems to be sustained by the weight of evidence. I fully concur with Justice Lewis in his views as to the correctness of the legal principle contained in the instruction given at the request of the plaintiffs.
The legal principle contained, in the instruction being correctly stated, an appellate Court ought not to reverse the judgment because of the giving of such instruction, unless it appears from the whole case that it probably misled the jury and produced a verdict that could not otherwise have been given. The instruction was hardly applicable to the state of facts developed by the testimony, yet I cannot see how it could really have affected the verdict.
The testimony shows that there was an understanding to the effect that if plaintiffs succeeded in obtaining a favorable result in a certain suit then pending against the present defendant, they, were to be paid a much more liberal fee than if the suit terminated unfavorably. Before the' termination of the controversy the case was compromised, with the advice and consent of the present plaintiffs. This, I think, entitled them to a reasonable compensation for their services. In the hypothetical case in the instruction, the jury are told, in effect, that they were entitled to reasonable compensation for their services.
The instruction being theoretically correct and not calculated to produce any injury to the defendant, I see no reason why the *312judgment should be reversed. I concur in the views of Justice Lewis in regard to the instruction refused, and think the judgment * of the Court below should be affirmed.